DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 28, 2022 and IDS filed on January 3, 2022 have been entered and considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-7, 9-14, 16-21, 23-28, and 30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al., U.S. Patent Application Publication 2012/0040719 A1 (hereinafter Lee I).
Regarding claim 2, Lee I teaches a sink device (100 FIGS. 1-3, paragraph[0064] of Lee I teaches FIG. 1 is a block diagram of a mobile terminal 100 in accordance with an embodiment of the present invention; FIG. 1 shows the mobile terminal 100 according to one embodiment of the present invention includes a wireless communication unit 110, an A/V (audio/video) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190 and the like; FIG. 1 shows the mobile terminal 100 having various components, but it is understood that implementing all of the illustrated components is not a requirement; and greater or fewer components may alternatively be implemented) comprising: 
a communication interface (110 FIGS. 1-3, paragraph[0066] of Lee I teaches first of all, the wireless communication unit 110 typically includes one or more components which permits wireless communication between the mobile terminal 100 and a wireless communication system or network within which the mobile terminal 100 is located; and for instance, the wireless communication unit 110 can include a broadcast receiving module 111, a mobile communication module 112, a wireless internet module 113, a short-range communication module 114, a position-location module 115 and the like); 
memory (160 FIGS. 1-3, paragraph[0064] of Lee I teaches FIG. 1 is a block diagram of a mobile terminal 100 in accordance with an embodiment of the present invention; FIG. 1 shows the mobile terminal 100 according to one embodiment of the present invention includes a wireless communication unit 110, an A/V (audio/video) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190 and the like; FIG. 1 shows the mobile terminal 100 having various components, but it is understood that implementing all of the illustrated components is not a requirement; and greater or fewer components may alternatively be implemented); 
a screen to present media (150 FIGS. 1-3, paragraph[0081] of Lee I teaches the output unit 150 generates outputs relevant to the senses of sight, hearing, touch and the like; and, the output unit 150 includes the display 151, an audio output module 152, an alarm unit 153, a haptic module 154, a projector module 155 and the like); and 
processor circuitry to at least (FIGS. 1-3, paragraph[0104] of Lee I teaches various embodiments described herein may be implemented in a computer-readable medium using, for example, computer software, hardware, or some combination thereof; for a hardware implementation, the embodiments described herein may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described herein, or a selective combination thereof; and such embodiments may also be implemented by the controller 180, and See also at least paragraph[0105] of Lee I (i.e., Lee I teaches processors for implementing each embodiment)): 
cause transmission of an indication related to a screen state to a source device, the screen state corresponding to at least one of an orientation capability or a rotation capability of the screen of the sink device (FIGS. 1-3, and 7, paragraph[0147] of Lee I teaches various referring to FIG. 7 (7-1), an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise; if so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140; and the first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44), and See also at least paragraph[0149] of Lee I (i.e., Lee I teaches a mobile terminal providing a detected changed orientation direction to a display device)); and 
access the media, the media from the source device, the media adapted based on the indication related to the screen state (FIGS. 1-3, and 7, paragraph[0149] of Lee I teaches meanwhile, referring to FIG. 7 (7-3), the first controller 180 of the mobile terminal 100 controls the first screen image 300 in the first display unit 151 to be displayed in a landscape direction based on the changed orientation direction; and the first controller 180 of the mobile terminal 100 can then provide the display device 200 with information on the first screen image 300 according to the landscape direction, and See also at least paragraphs[0112] and [0150] of Lee I (i.e., Lee I teaches a mobile terminal having a first display unit and controlling a first screen image to be displayed in a landscape direction based on a change in orientation direction of the housing of the mobile terminal, and then providing the detected change to a display device connected to the mobile terminal)).  
Regarding claim 3, Lee I teaches the sink device of claim 2, further including a battery (290 FIGS. 1-3, and 7, paragraph[0107] of Lee I teaches FIG. 2 is a block diagram of a display device 200 according to one embodiment of the present invention; and referring to FIG. 2, the display device 200 according to one embodiment of the present invention includes a wireless communication unit 210, an A/V (audio/video) input unit 220, a user input unit 230, an output unit 250, a memory 260, an interface unit 270, a controller 280, a power supply unit 290 and the like).  
Regarding claim 4, Lee I teaches the sink device of claim 2, wherein the orientation capability of the screen represents whether the screen is settable to a portrait orientation and a landscape orientation (FIGS. 1-3, and 7, paragraph[0147] of Lee I teaches various referring to FIG. 7 (7-1), an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise; if so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140; and the first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44), and See also at least paragraphs[0146], [0149], and [0157]-[0159] of Lee I (i.e., Lee I teaches a mobile terminal transmitting an indication of being changed to a vertical or horizontal direction that corresponds to the mobile terminal being able to orient an image in a portrait or landscape direction)).  
Regarding claim 5, Lee I teaches the sink device of claim 2, wherein the sink device is a tablet computing device (FIGS. 1-3, paragraphs[0106] of Lee I teaches in the above description, so far, the mobile terminal 100 according to an embodiment of the present invention is described; in the following description, a display device according to an embodiment of the present invention is explained; first of all, no limitation is put on a display device described in this disclosure as long as the display device can receive and display information on a display of the mobile terminal 100 by being connected to the mobile terminal 100 for communications in-between; and for example, the display device can include, but is not limited to, one of a notebook computer (laptop), a tablet computer, a desktop computer, a television set (e.g., a digital TV set, a smart TV set, etc.) and the like, and See also at least paragraphs[0008] and [0107] of Lee I (i.e., Lee I teaches display device such as a tablet computer connected to a mobile terminal)), and the source device is at least one of a telephone or a set-top box (FIGS. 1-3, paragraphs[0063] of Lee I teaches the present invention can be applicable to a various types of terminals. Examples of such terminals include mobile terminals, such as mobile phones, smart phones, notebook computers (laptop computers), digital broadcast terminals, personal digital assistants, portable multimedia players (PMP) and navigators, and See also at least paragraphs[0064] and [0266] of Lee I (i.e., Lee I teaches a mobile terminal that is a mobile phone)).  
Regarding claim 6, Lee I teaches the sink device of claim 2, wherein the media is a video stream (FIGS. 1-3, paragraphs[0127] of Lee I teaches otherwise, the first controller 180 of the mobile terminal 100 can transmit a video signal input to the first display unit 151 to the display device 200 as the information on the first screen image 300; the first display unit 151 of the mobile terminal 100 can then output the video signal as the first screen image 300; meanwhile, the second controller 280 of the display unit 200 receives the transmitted video signal and outputs the received video signal as the second screen image 500 to the monitor window 400 of the second display unit 251; in particular, the first display unit 151 and the second display unit 251 can share the video signal output from the first controller 180 with each other; and in the following description, the video signal is named a shared video signal, and See also at least paragraphs[0129]-[0130] of Lee I (i.e., Lee I teaches a shared video signal for a screen image to be displayed on a mobile terminal and display unit connected to the mobile terminal)).  
Regarding claim 7, Lee I teaches the sink device of claim 2, wherein the communication interface is a Wi-Fi interface, the Wi-Fi interface to receive the media via a wireless display protocol (FIGS. 1-3, paragraph[0066] of Lee I teaches first of all, the wireless communication unit 110 typically includes one or more components which permits wireless communication between the mobile terminal 100 and a wireless communication system or network within which the mobile terminal 100 is located; and for instance, the wireless communication unit 110 can include a broadcast receiving module 111, a mobile communication module 112, a wireless internet module 113, a short-range communication module 114, a position-location module 115 and the like, and See also at least paragraphs[0067]-[0075], and [0107]-[0110] of Lee I (i.e., Lee I teaches wireless communication units capable of being implemented by utilizing various wireless internet and networking technologies)).
Regarding claim 9, Lee I teaches the sink device of claim 2, further including instructions, the processor circuitry to execute the instructions to cause the transmission of the indication and to access the media (FIGS. 1-3, and 7, paragraph[0104] of Lee I teaches various embodiments described herein may be implemented in a computer-readable medium using, for example, computer software, hardware, or some combination thereof; for a hardware implementation, the embodiments described herein may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described herein, or a selective combination thereof; and such embodiments may also be implemented by the controller 180, and See also at least paragraphs[0105], [0112], [0147], and [0149]-[0150] of Lee I (i.e., Lee I teaches processors and software for controlling a mobile terminal having a first display unit and controlling a first screen image to be displayed in a landscape direction based on a change in orientation direction of the housing of the mobile terminal, and then providing the detected change to a display device connected to the mobile terminal)).
Regarding claim 10, Lee I teaches a sink device (100 FIGS. 1-3, paragraph[0064] of Lee I teaches FIG. 1 is a block diagram of a mobile terminal 100 in accordance with an embodiment of the present invention; FIG. 1 shows the mobile terminal 100 according to one embodiment of the present invention includes a wireless communication unit 110, an A/V (audio/video) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190 and the like; FIG. 1 shows the mobile terminal 100 having various components, but it is understood that implementing all of the illustrated components is not a requirement; and greater or fewer components may alternatively be implemented) comprising: 
a communication interface; memory (110 FIGS. 1-3, paragraph[0066] of Lee I teaches first of all, the wireless communication unit 110 typically includes one or more components which permits wireless communication between the mobile terminal 100 and a wireless communication system or network within which the mobile terminal 100 is located; and for instance, the wireless communication unit 110 can include a broadcast receiving module 111, a mobile communication module 112, a wireless internet module 113, a short-range communication module 114, a position-location module 115 and the like); 
a screen (150 FIGS. 1-3, paragraph[0081] of Lee I teaches the output unit 150 generates outputs relevant to the senses of sight, hearing, touch and the like; and, the output unit 150 includes the display 151, an audio output module 152, an alarm unit 153, a haptic module 154, a projector module 155 and the like); and 
processor circuitry to at least (FIGS. 1-3, paragraph[0104] of Lee I teaches various embodiments described herein may be implemented in a computer-readable medium using, for example, computer software, hardware, or some combination thereof; for a hardware implementation, the embodiments described herein may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described herein, or a selective combination thereof; and such embodiments may also be implemented by the controller 180, and See also at least paragraph[0105] of Lee I (i.e., Lee I teaches processors for implementing each embodiment)): indicate information corresponding to an ability to present media on the screen in a horizontal orientation or a vertical orientation (FIGS. 1-3, and 7, paragraph[0147] of Lee I teaches various referring to FIG. 7 (7-1), an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise; if so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140; and the first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44), and See also at least paragraph[0149] of Lee I (i.e., Lee I teaches a mobile terminal providing a detected changed orientation direction (e.g., horizontal direction) to a display device)); and access the media, the media from a source device, the media from the source device corresponding to the horizontal orientation or the vertical orientation (FIGS. 1-3, and 7, paragraph[0149] of Lee I teaches meanwhile, referring to FIG. 7 (7-3), the first controller 180 of the mobile terminal 100 controls the first screen image 300 in the first display unit 151 to be displayed in a landscape direction based on the changed orientation direction; and the first controller 180 of the mobile terminal 100 can then provide the display device 200 with information on the first screen image 300 according to the landscape direction, and See also at least paragraphs[0112] and [0150] of Lee I (i.e., Lee I teaches a mobile terminal having a first display unit and controlling a first screen image to be displayed in a landscape direction based on a change in orientation direction of the housing of the mobile terminal, and then providing the detected change to a display device connected to the mobile terminal)).  
Regarding claim 11, Lee I teaches the sink device of claim 10, further including a battery (290 FIGS. 1-3, and 7, paragraph[0107] of Lee I teaches FIG. 2 is a block diagram of a display device 200 according to one embodiment of the present invention; and referring to FIG. 2, the display device 200 according to one embodiment of the present invention includes a wireless communication unit 210, an A/V (audio/video) input unit 220, a user input unit 230, an output unit 250, a memory 260, an interface unit 270, a controller 280, a power supply unit 290 and the like).
Regarding claim 12, Lee I teaches the sink device of claim 10, wherein the sink device is a tablet computing device (FIGS. 1-3, paragraphs[0106] of Lee I teaches in the above description, so far, the mobile terminal 100 according to an embodiment of the present invention is described; in the following description, a display device according to an embodiment of the present invention is explained; first of all, no limitation is put on a display device described in this disclosure as long as the display device can receive and display information on a display of the mobile terminal 100 by being connected to the mobile terminal 100 for communications in-between; and for example, the display device can include, but is not limited to, one of a notebook computer (laptop), a tablet computer, a desktop computer, a television set (e.g., a digital TV set, a smart TV set, etc.) and the like, and See also at least paragraphs[0008] and [0107] of Lee I (i.e., Lee I teaches display device such as a tablet computer connected to a mobile terminal)), and the source device is at least one of a telephone or a set-top box (FIGS. 1-3, paragraphs[0063] of Lee I teaches the present invention can be applicable to a various types of terminals. Examples of such terminals include mobile terminals, such as mobile phones, smart phones, notebook computers (laptop computers), digital broadcast terminals, personal digital assistants, portable multimedia players (PMP) and navigators, and See also at least paragraphs[0064] and [0266] of Lee I (i.e., Lee I teaches a mobile terminal that is a mobile phone)).
Regarding claim 13, Lee I teaches the sink device of claim 10, wherein the media is a video stream (FIGS. 1-3, paragraphs[0127] of Lee I teaches otherwise, the first controller 180 of the mobile terminal 100 can transmit a video signal input to the first display unit 151 to the display device 200 as the information on the first screen image 300; the first display unit 151 of the mobile terminal 100 can then output the video signal as the first screen image 300; meanwhile, the second controller 280 of the display unit 200 receives the transmitted video signal and outputs the received video signal as the second screen image 500 to the monitor window 400 of the second display unit 251; in particular, the first display unit 151 and the second display unit 251 can share the video signal output from the first controller 180 with each other; and in the following description, the video signal is named a shared video signal, and See also at least paragraphs[0129]-[0130] of Lee I (i.e., Lee I teaches a shared video signal for a screen image to be displayed on a mobile terminal and display unit connected to the mobile terminal)).  
Regarding claim 14, Lee I teaches the sink device of claim 10, wherein the communication interface is a Wi-Fi interface, the Wi-Fi interface to receive the media via a wireless display protocol (FIGS. 1-3, paragraph[0066] of Lee I teaches first of all, the wireless communication unit 110 typically includes one or more components which permits wireless communication between the mobile terminal 100 and a wireless communication system or network within which the mobile terminal 100 is located; and for instance, the wireless communication unit 110 can include a broadcast receiving module 111, a mobile communication module 112, a wireless internet module 113, a short-range communication module 114, a position-location module 115 and the like, and See also at least paragraphs[0067]-[0075], and [0107]-[0110] of Lee I (i.e., Lee I teaches wireless communication units capable of being implemented by utilizing various wireless internet and networking technologies)).
Regarding claim 16, Lee I teaches the sink device of claim 10, further including instructions, the processor circuitry to execute the instructions to perform the indicating of the information and the accessing of the media. (FIGS. 1-3, and 7, paragraph[0104] of Lee I teaches various embodiments described herein may be implemented in a computer-readable medium using, for example, computer software, hardware, or some combination thereof; for a hardware implementation, the embodiments described herein may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described herein, or a selective combination thereof; and such embodiments may also be implemented by the controller 180, and See also at least paragraphs[0105], [0112], [0147], and [0149]-[0150] of Lee I (i.e., Lee I teaches processors and software for controlling a mobile terminal having a first display unit and controlling a first screen image to be displayed in a landscape direction based on a change in orientation direction of the housing of the mobile terminal, and then providing the detected change to a display device connected to the mobile terminal)).
Regarding claim 17, Lee I teaches a source device (200 FIGS. 1-3, paragraph[0107] of Lee I teaches FIG. 2 is a block diagram of a display device 200 according to one embodiment of the present invention. Referring to FIG. 2, the display device 200 according to one embodiment of the present invention includes a wireless communication unit 210, an A/V (audio/video) input unit 220, a user input unit 230, an output unit 250, a memory 260, an interface unit 270, a controller 280, a power supply unit 290 and the like) comprising: memory (160 FIGS. 1-3, paragraph[0064] of Lee I teaches FIG. 1 is a block diagram of a mobile terminal 100 in accordance with an embodiment of the present invention; FIG. 1 shows the mobile terminal 100 according to one embodiment of the present invention includes a wireless communication unit 110, an A/V (audio/video) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190 and the like; FIG. 1 shows the mobile terminal 100 having various components, but it is understood that implementing all of the illustrated components is not a requirement; and greater or fewer components may alternatively be implemented); 
processor circuitry to (FIGS. 1-3, paragraph[0104] of Lee I teaches various embodiments described herein may be implemented in a computer-readable medium using, for example, computer software, hardware, or some combination thereof; for a hardware implementation, the embodiments described herein may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described herein, or a selective combination thereof; and such embodiments may also be implemented by the controller 180, and See also at least paragraph[0105] of Lee I (i.e., Lee I teaches processors for implementing each embodiment)): access information related to a screen state of a sink device, the screen state corresponding to at least one of an orientation capability or a rotation capability of a screen of the sink device (FIGS. 1-3, and 7, paragraph[0147] of Lee I teaches various referring to FIG. 7 (7-1), an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise; if so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140; and the first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44), and See also at least paragraph[0149] of Lee I (i.e., Lee I teaches a mobile terminal providing a detected changed orientation direction to a display device)); and 
at least one of select or adapt media based on information related to the screen state to present the media on the screen of the sink device (FIGS. 1-3, and 7, paragraph[0149] of Lee I teaches meanwhile, referring to FIG. 7 (7-3), the first controller 180 of the mobile terminal 100 controls the first screen image 300 in the first display unit 151 to be displayed in a landscape direction based on the changed orientation direction; and the first controller 180 of the mobile terminal 100 can then provide the display device 200 with information on the first screen image 300 according to the landscape direction, and See also at least paragraphs[0112] and [0150] of Lee I (i.e., Lee I teaches a mobile terminal having a first display unit and controlling a first screen image to be displayed in a landscape direction based on a change in orientation direction of the housing of the mobile terminal, and then providing the detected change to a display device, connected to the mobile terminal, for displaying a second screen image in a landscape direction on the display device)); and 
a communication interface to send the media (210 FIGS. 1-3, 9, and 27, paragraph[0108] of Lee I teaches the wireless communication unit 210 can include a wireless internet module 213 and a short-range communication module 214; and the output unit 250 can include a display unit 251 and an audio output module 253, and See also at least paragraphs[0066]-[0075], [0107], [0109]-[0110], [0112], [0115], [0125], [0127], [0129], [0160]-[0161], [0163], and [0244] of Lee I (i.e., Lee I teaches a wireless communication module capable of being implemented by utilizing various wireless internet and networking technologies that provides for a connection and wireless communication, for transmitting information (e.g., a captured screen image), between a mobile terminal and a display device)).
Regarding claim 18, Lee I teaches the source device of claim 17, wherein the orientation capability of the screen represents whether the screen is settable to a portrait orientation and settable to a landscape orientation (FIGS. 1-3, and 7, paragraph[0147] of Lee I teaches various referring to FIG. 7 (7-1), an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise; if so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140; and the first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44), and See also at least paragraphs[0146], [0149], and [0157]-[0159] of Lee I (i.e., Lee I teaches a mobile terminal transmitting an indication of being changed to a vertical or horizontal direction that corresponds to the mobile terminal being able to orient an image in a portrait or landscape direction)).
Regarding claim 19, Lee I teaches the source device of claim 17, wherein the sink device is a tablet computing device (FIGS. 1-3, paragraphs[0106] of Lee I teaches in the above description, so far, the mobile terminal 100 according to an embodiment of the present invention is described; in the following description, a display device according to an embodiment of the present invention is explained; first of all, no limitation is put on a display device described in this disclosure as long as the display device can receive and display information on a display of the mobile terminal 100 by being connected to the mobile terminal 100 for communications in-between; and for example, the display device can include, but is not limited to, one of a notebook computer (laptop), a tablet computer, a desktop computer, a television set (e.g., a digital TV set, a smart TV set, etc.) and the like, and See also at least paragraphs[0008] and [0107] of Lee I (i.e., Lee I teaches display device such as a tablet computer connected to a mobile terminal)), and the source device is at least one of a telephone or a set-top box (FIGS. 1-3, paragraphs[0063] of Lee I teaches the present invention can be applicable to a various types of terminals. Examples of such terminals include mobile terminals, such as mobile phones, smart phones, notebook computers (laptop computers), digital broadcast terminals, personal digital assistants, portable multimedia players (PMP) and navigators, and See also at least paragraphs[0064] and [0266] of Lee I (i.e., Lee I teaches a mobile terminal that is a mobile phone)).
Regarding claim 20, Lee I teaches the source device of claim 17, wherein the media is a video stream (FIGS. 1-3, paragraphs[0127] of Lee I teaches otherwise, the first controller 180 of the mobile terminal 100 can transmit a video signal input to the first display unit 151 to the display device 200 as the information on the first screen image 300; the first display unit 151 of the mobile terminal 100 can then output the video signal as the first screen image 300; meanwhile, the second controller 280 of the display unit 200 receives the transmitted video signal and outputs the received video signal as the second screen image 500 to the monitor window 400 of the second display unit 251; in particular, the first display unit 151 and the second display unit 251 can share the video signal output from the first controller 180 with each other; and in the following description, the video signal is named a shared video signal, and See also at least paragraphs[0129]-[0130] of Lee I (i.e., Lee I teaches a shared video signal for a screen image to be displayed on a mobile terminal and display unit connected to the mobile terminal)).
Regarding claim 21, Lee I teaches the source device of claim 17, wherein the communication interface is a Wi-Fi interface, the Wi-Fi interface to send the media via a wireless display protocol (FIGS. 1-3, paragraph[0110] of Lee I teaches because the components shown in FIG. 2 are not entirely mandatory, more or less components can be implemented for the display device 200; for instance, when the display device 200 is a television, it can further include a broadcast receiving module; moreover, when the display device 200 is the television, it may not be provided with the wireless internet module; of course, the display device 200 can include the wireless internet module; because the broadcast receiving module is identical or mostly similar to the former broadcast receiving module 111 of the mobile terminal 100 described with reference to FIG. 1, its details are omitted from the following description for clarity of this disclosure, and See also at least paragraphs[0066]-[0075], and [0107]-[0109] of Lee I (i.e., Lee I teaches wireless communication units capable of being implemented by utilizing various wireless internet and networking technologies)).
Regarding claim 23, Lee I teaches the source device of claim 17, further including instructions, the processor circuitry to execute the instructions to perform the accessing of the information and perform the at least one of the selecting or the adapting of the media (FIGS. 1-3, and 7, paragraph[0104] of Lee I teaches various embodiments described herein may be implemented in a computer-readable medium using, for example, computer software, hardware, or some combination thereof; for a hardware implementation, the embodiments described herein may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described herein, or a selective combination thereof; and such embodiments may also be implemented by the controller 180, and See also at least paragraphs[0105], [0112], [0147], and [0149]-[0150] of Lee I (i.e., Lee I teaches processors and software for controlling a mobile terminal having a first display unit and controlling a first screen image to be displayed in a landscape direction based on a change in orientation direction of the housing of the mobile terminal, and then providing the detected change to a display device connected to the mobile terminal)).
Regarding claim 24, Lee I teaches a source device (200 FIGS. 1-3, paragraph[0107] of Lee I teaches FIG. 2 is a block diagram of a display device 200 according to one embodiment of the present invention. Referring to FIG. 2, the display device 200 according to one embodiment of the present invention includes a wireless communication unit 210, an A/V (audio/video) input unit 220, a user input unit 230, an output unit 250, a memory 260, an interface unit 270, a controller 280, a power supply unit 290 and the like) comprising: memory (160 FIGS. 1-3, paragraph[0064] of Lee I teaches FIG. 1 is a block diagram of a mobile terminal 100 in accordance with an embodiment of the present invention; FIG. 1 shows the mobile terminal 100 according to one embodiment of the present invention includes a wireless communication unit 110, an A/V (audio/video) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190 and the like; FIG. 1 shows the mobile terminal 100 having various components, but it is understood that implementing all of the illustrated components is not a requirement; and greater or fewer components may alternatively be implemented); 
processor circuitry to (FIGS. 1-3, paragraph[0104] of Lee I teaches various embodiments described herein may be implemented in a computer-readable medium using, for example, computer software, hardware, or some combination thereof; for a hardware implementation, the embodiments described herein may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described herein, or a selective combination thereof; and such embodiments may also be implemented by the controller 180, and See also at least paragraph[0105] of Lee I (i.e., Lee I teaches processors for implementing each embodiment)): access information corresponding to an ability to present media on a screen of a sink device in a horizontal orientation or a vertical orientation (FIGS. 1-3, and 7, paragraph[0147] of Lee I teaches various referring to FIG. 7 (7-1), an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise; if so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140; and the first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44), and See also at least paragraph[0149] of Lee I (i.e., Lee I teaches a mobile terminal providing a detected changed orientation direction (e.g., horizontal direction) to a display device)); and 
at least one of select or adapt the media based on the horizontal orientation or the vertical orientation to present the media on the screen of the sink device (FIGS. 1-3, and 7, paragraph[0149] of Lee I teaches meanwhile, referring to FIG. 7 (7-3), the first controller 180 of the mobile terminal 100 controls the first screen image 300 in the first display unit 151 to be displayed in a landscape direction based on the changed orientation direction; and the first controller 180 of the mobile terminal 100 can then provide the display device 200 with information on the first screen image 300 according to the landscape direction, and See also at least paragraphs[0112] and [0150] of Lee I (i.e., Lee I teaches a mobile terminal having a first display unit and controlling a first screen image to be displayed in a landscape direction based on a change in orientation direction of the housing of the mobile terminal, and then providing the detected change to a display device, connected to the mobile terminal, for displaying a second screen image in a landscape direction on the display device)); and 
a communication interface to send the media (210 FIGS. 1-3, 9, and 27, paragraph[0108] of Lee I teaches the wireless communication unit 210 can include a wireless internet module 213 and a short-range communication module 214; and the output unit 250 can include a display unit 251 and an audio output module 253, and See also at least paragraphs[0066]-[0075], [0107], [0109]-[0110], [0112], [0115], [0125], [0127], [0129], [0160]-[0161], [0163], and [0244] of Lee I (i.e., Lee I teaches a wireless communication module capable of being implemented by utilizing various wireless internet and networking technologies that provides for a connection and wireless communication, for transmitting information (e.g., a captured screen image), between a mobile terminal and a display device)).
Regarding claim 25, Lee I teaches the source device of claim 24, wherein the sink device is a tablet computing device (FIGS. 1-3, paragraphs[0106] of Lee I teaches in the above description, so far, the mobile terminal 100 according to an embodiment of the present invention is described; in the following description, a display device according to an embodiment of the present invention is explained; first of all, no limitation is put on a display device described in this disclosure as long as the display device can receive and display information on a display of the mobile terminal 100 by being connected to the mobile terminal 100 for communications in-between; and for example, the display device can include, but is not limited to, one of a notebook computer (laptop), a tablet computer, a desktop computer, a television set (e.g., a digital TV set, a smart TV set, etc.) and the like, and See also at least paragraphs[0008] and [0107] of Lee I (i.e., Lee I teaches display device such as a tablet computer connected to a mobile terminal)), and the source device is at least one of a telephone or a set-top box (FIGS. 1-3, paragraphs[0063] of Lee I teaches the present invention can be applicable to a various types of terminals. Examples of such terminals include mobile terminals, such as mobile phones, smart phones, notebook computers (laptop computers), digital broadcast terminals, personal digital assistants, portable multimedia players (PMP) and navigators, and See also at least paragraphs[0064] and [0266] of Lee I (i.e., Lee I teaches a mobile terminal that is a mobile phone)).
Regarding claim 26, Lee I teaches the source device of claim 24, wherein the media is a video stream (FIGS. 1-3, paragraphs[0127] of Lee I teaches otherwise, the first controller 180 of the mobile terminal 100 can transmit a video signal input to the first display unit 151 to the display device 200 as the information on the first screen image 300; the first display unit 151 of the mobile terminal 100 can then output the video signal as the first screen image 300; meanwhile, the second controller 280 of the display unit 200 receives the transmitted video signal and outputs the received video signal as the second screen image 500 to the monitor window 400 of the second display unit 251; in particular, the first display unit 151 and the second display unit 251 can share the video signal output from the first controller 180 with each other; and in the following description, the video signal is named a shared video signal, and See also at least paragraphs[0129]-[0130] of Lee I (i.e., Lee I teaches a shared video signal for a screen image to be displayed on a mobile terminal and display unit connected to the mobile terminal)).
Regarding claim 27, Lee I teaches the source device of claim 24, wherein the communication interface is a Wi-Fi interface, the Wi-Fi interface to send the media via a wireless display protocol (FIGS. 1-3, paragraph[0110] of Lee I teaches because the components shown in FIG. 2 are not entirely mandatory, more or less components can be implemented for the display device 200; for instance, when the display device 200 is a television, it can further include a broadcast receiving module; moreover, when the display device 200 is the television, it may not be provided with the wireless internet module; of course, the display device 200 can include the wireless internet module; because the broadcast receiving module is identical or mostly similar to the former broadcast receiving module 111 of the mobile terminal 100 described with reference to FIG. 1, its details are omitted from the following description for clarity of this disclosure, and See also at least paragraphs[0066]-[0075], and [0107]-[0109] of Lee I (i.e., Lee I teaches wireless communication units capable of being implemented by utilizing various wireless internet and networking technologies)).
Regarding claim 28, Lee I teaches the source device of claim 24, wherein the screen of the sink device is a first screen (FIGS. 1-3, paragraph[0081] of Lee I teaches the output unit 150 generates outputs relevant to the senses of sight, hearing, touch and the like; and, the output unit 150 includes the display 151, an audio output module 152, an alarm unit 153, a haptic module 154, a projector module 155 and the like), the source device further including a second screen to present the media (FIGS. 1-3, paragraph[0107] of Lee I teaches FIG. 2 is a block diagram of a display device 200 according to one embodiment of the present invention; referring to FIG. 2, the display device 200 according to one embodiment of the present invention includes a wireless communication unit 210, an A/V (audio/video) input unit 220, a user input unit 230, an output unit 250, a memory 260, an interface unit 270, a controller 280, a power supply unit 290 and the like, and See also at least paragraphs[0108] of Lee I (i.e., Lee I teaches an output unit having a display unit)).
Regarding claim 30, Lee I teaches the source device of claim 24, further including instructions, the processor circuitry to execute the instructions to perform the accessing of the information and perform the at least one of the selecting or the adapting of the media (FIGS. 1-3, and 7, paragraph[0104] of Lee I teaches various embodiments described herein may be implemented in a computer-readable medium using, for example, computer software, hardware, or some combination thereof; for a hardware implementation, the embodiments described herein may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described herein, or a selective combination thereof; and such embodiments may also be implemented by the controller 180, and See also at least paragraphs[0105], [0112], [0147], and [0149]-[0150] of Lee I (i.e., Lee I teaches processors and software for controlling a mobile terminal having a first display unit and controlling a first screen image to be displayed in a landscape direction based on a change in orientation direction of the housing of the mobile terminal, and then providing the detected change to a display device connected to the mobile terminal)).



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 15, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of Miyake, U.S. Patent Application Publication 2014/0358981 A1 (hereinafter Miyake).
Regarding claim 8, Lee I teaches the sink device of claim 2, further including; but does not expressly teach a decoder to decode the media.  
However, Miyake teaches a decoder to decode the media (204 FIG. 19, paragraph[0253] of Miyake teaches the control unit 204 is constituted by, for example, an "MPU," or "various kinds of processing circuits that perform decoding of data such as image data and audio data, a process relating to display of images, a process relating to output of sounds," and the like, playing a role of controlling the entire sink device 200; and in addition, the control unit 204 has, for example, the display control unit 210, and plays a leading role of performing the process relating to the information processing method according to the present embodiment in the sink device according to the present embodiment, and See also at least paragraph[0244] of Miyake I (i.e., Miyake teaches a control unit on a sink device that performs decoding of data such as image and audio data)).
Furthermore, Lee I and Miyake are considered to be analogous art because they are from the same field of endeavor with respect to a display device having a sensor, and involve the same problem of using the sensor to control how an image is displayed.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on Miyake to have a decoder to decode the media. One reason for the modification as taught by Miyake is to have a device and information processing system that enable an image displayed on a display screen to be interlinked between devices (paragraph[0007] of Miyake).  Accordingly, to further clarify the same motivation and rationale to combine for claim 8, mentioned above in light of corresponding statement of grounds of rejection, applies to other claims mentioned in the statement of grounds of rejection.
Regarding claim 15, Lee I teaches the sink device of claim 10, further including; but does not expressly teach a decoder to decode the media.  
However, Miyake teaches a decoder to decode the media (204 FIG. 19, paragraph[0253] of Miyake teaches the control unit 204 is constituted by, for example, an "MPU," or "various kinds of processing circuits that perform decoding of data such as image data and audio data, a process relating to display of images, a process relating to output of sounds," and the like, playing a role of controlling the entire sink device 200; and in addition, the control unit 204 has, for example, the display control unit 210, and plays a leading role of performing the process relating to the information processing method according to the present embodiment in the sink device according to the present embodiment, and See also at least paragraph[0244] of Miyake I (i.e., Miyake teaches a control unit on a sink device that performs decoding of data such as image and audio data)).
Regarding claim 22, Lee I teaches the source device of claim 17, further including; but does not expressly teach an encoder to encode the media.
However, Miyake teaches an encoder to encode the media (104 FIG. 17, paragraph[0226] of Miyake teaches the control unit 104 is constituted by, for example, an "MPU," or "various kinds of processing circuits that perform generation and encoding of data such as image data and audio data" playing a role of controlling the entire source device 100; and in addition, the control unit 104 has, for example, the setting unit 110 and the communication control unit 112, and plays a leading role of performing the process relating to the information processing method according to the present embodiment in the source device according to the present embodiment, and See also at least paragraph[0236] of Miyake I (i.e., Miyake teaches a control unit on a source device that performs generation and encoding of data such as image and audio data)).
Regarding claim 29, Lee I teaches the source device of claim 24, further including; but does not expressly teach an encoder to encode the media.  
However, Miyake teaches an encoder to encode the media (104 FIG. 17, paragraph[0226] of Miyake teaches the control unit 104 is constituted by, for example, an "MPU," or "various kinds of processing circuits that perform generation and encoding of data such as image data and audio data" playing a role of controlling the entire source device 100; and in addition, the control unit 104 has, for example, the setting unit 110 and the communication control unit 112, and plays a leading role of performing the process relating to the information processing method according to the present embodiment in the source device according to the present embodiment, and See also at least paragraph[0236] of Miyake I (i.e., Miyake teaches a control unit on a source device that performs generation and encoding of data such as image and audio data)).

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to claim 2, Applicants submitted that the prior art of record does not teach or suggest the following limitations: “cause transmission of an indication related to a screen state to a source device, the screen state corresponding to at least one of an orientation capability or a rotation capability of the screen of the sink device”.
In regard to claim 10, Applicants submitted that the prior art of record does not teach or suggest the following limitations: “cause transmission of an indication related to a screen state to a source device, the screen state corresponding to at least one of an orientation capability or a rotation capability of the screen of the sink device”.
In regard to claim 17, Applicants submitted that the prior art of record does not teach or suggest the following limitations: “access information related to a screen state of a sink device, the screen state corresponding to at least one of an orientation capability or a rotation capability of a screen of the sink device”.
In regard to claim 24, Applicants submitted that the prior art of record does not teach or suggest the following limitations: “access information corresponding to an ability to present media on a screen of a sink device in a horizontal orientation or a vertical orientation”.
Examiner respectfully disagrees.  In regard to the arguments ‘A’, ‘B’, ‘C’, and ‘D’ summarized above paragraph[0104] of Lee I teaches various embodiments described herein may be implemented in a computer-readable medium using, for example, computer software, hardware, or some combination thereof; for a hardware implementation, the embodiments described herein may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described herein, or a selective combination thereof; and such embodiments may also be implemented by the controller 180.  In addition, paragraph[0147] of Lee I teaches various referring to FIG. 7 (7-1), an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise; if so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140; and the first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44), and See also at least paragraphs[0105] and [0149] of Lee I.
Thus, Lee I teaches a mobile terminal and processors for providing a detected changed orientation direction (e.g., horizontal direction), from a first controller, to a display device.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621